Petition for Writ of Mandamus Dismissed as Moot and Memorandum
Opinion filed February 10, 2015.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-14-00600-CV



   IN RE LARRY TAYLOR, IN HIS OFFICIAL CAPACITY AS STATE
              SENATOR FOR DISTRICT 11, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               212th District Court
                            Galveston County, Texas
                        Trial Court Cause No. 14CV0395

                         MEMORANDUM OPINION

      On July 24, 2014, relator Larry Taylor, in his official capacity as State
Senator for District 11, filed a petition for writ of mandamus in this court. See Tex.
Gov’t Code Ann. § 22.221 (West 2004); see also Tex. R. App. P. 52. In his
petition, relator asks this court to compel the presiding judge of the 212th District
Court of Galveston County to vacate an order that denied relator’s motion to quash
a deposition subpoena and subpoena duces tecum or for a protective order, and that
granted a motion to compel the deposition of relator.

      On November 3, 2014, we abated this original proceeding in order to enable
the parties in the underlying litigation to finalize a settlement that would obviate
the need for the challenged discovery. In our abatement order, we directed relator
to periodically advise this court of the status of the settlement discussions in the
underlying litigation. In fulfillment of that requirement, relator filed a letter with
this court on February 3, 2015, stating that “the discovery issues and rulings giving
rise to this mandamus proceeding are now moot.” Relator further enclosed with his
letter a copy of an agreement between the parties to this original proceeding that
resolves the discovery dispute at issue in this proceeding.

      Based on relator’s representation to this court and the corresponding
agreement he has provided, relator’s request for mandamus relief has been
rendered moot. Accordingly, we dismiss as moot relator’s petition for writ of
mandamus.




                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.




                                          2